NO. 07-03-0080-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                      MAY 28, 2003
                             ______________________________

                                       RICKY D. STARKS,

                                                              Appellant

                                                  v.

                      TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

                                                  Appellee
                          _________________________________

               FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 89,898-A; HON. DAVID L. GLEASON, PRESIDING
                         _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

       Appellant Ricky D. Starks, proceeding pro se, filed a notice of appeal from the trial

court’s order dismissing his lawsuit dated November 25, 2002. The clerk’s record has

been filed. Appellant’s brief was originally due April 24, 2003, which date came and went

without a brief or extension being filed. The Court notified appellant on May 6, 2003, that

the brief was past due and that failure to reasonably explain the reasons therefor by May




       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
16, 2003, could result in dismissal. That deadline has passed without appellant filing a

brief, a motion to extend the deadline, or a response of any sort.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX . R. APP . P.

38.8(a)(1) and 42.3(b) and (c).



                                                Per Curiam




                                            2